MEMORANDUM **
Alan Sheen and James Sheen appeal from the decision of the Bankruptcy Appellate Panel (“BAP”) affirming the judgment of the bankruptcy court. We have jurisdiction under 28 U.S.C. § 158(d). We review BAP’s decision de novo. In re Bennett, 298 F.3d 1059, 1063 (9th Cir. 2002). We review the bankruptcy court’s findings of fact for clear error and conclusions of law de novo. Id. We affirm.
There is ample evidence in the record that supports the bankruptcy court’s findings that the Sheens engaged in the wrongful conduct of fraud, conversion, and conspiracy; and that the Sheens’ wrongful conduct caused damages to Harris Trust & Savings Bank in the amount of $20,295,111. Further, the evidence in the record does not leave us “with a definite and firm conviction that a mistake has been committed” by the bankruptcy court. Amanda J. ex rel. Annette J. v. Clark County Sch. Dist., 267 F.3d 877, 887 (9th Cir.2001) (citation and quotations omitted). Accordingly, we hold that the bankruptcy court did not clearly err in finding the Sheens liable for damages in the amount of $20,295,111. See id.; see also Frances T. v. Vill. Green Owners Ass’n, 42 Cal.3d 490, 229 Cal.Rptr. 456, 723 P.2d 573, 580 (1986) (holding that directors of a corporation “are liable to third persons injured by their own tortious conduct....”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.